       Case 6:20-cv-01265-MK     Document 62   Filed 09/01/21   Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                               EUGENE DIVISION




HASHEEM BOUDJERADA;
KELSIE LEITH-BOWDEN;
DAMON COCHRAN-SALINAS;
ERIN GRADY; TYLER HENDRY;
KIRTIS RANESBOTTOM,

            Plaintiffs,                                   No. 6:20-cv-01265-MK

      v.                                                  ORDER

CITY OF EUGENE; SARAH
MEDARY; WILLIAM SOLESBEE;
SAMUEL STOTTS; BO RANKIN;
TRAVIS PALKI; MICHAEL CASEY;
ANTHONY VIOTTO; RYAN
UNDERWOOD,

            Defendants.
_______________________________________
AIKEN, District Judge.

      This case comes before the Court on a Findings and Recommendation filed by

Magistrate Judge Mustafa Kasubhai on July 20, 2021. ECF No. 58. Judge Kasubhai




Page 1 – ORDER
        Case 6:20-cv-01265-MK      Document 62     Filed 09/01/21   Page 2 of 3




recommends that Plaintiff Kelsie Leith-Bowden’s Motion for Attorney Fees, ECF No.

31, be GRANTED in part and DENIED in part.

       Under the Federal Magistrates Act, the Court may “accept, reject, or modify,

in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1). If a party files objections to a magistrate judge’s findings and

recommendations, “the court shall make a de novo determination of those portions of

the report or specified proposed findings or recommendations to which objection is

made.” Id.; Fed. R. Civ. P. 72(b)(3).

       For those portions of a magistrate judge’s findings and recommendations to

which neither party has objected, the Act does not prescribe any standard of review.

See Thomas v. Arn, 474 U.S. 140, 152 (1985) (“There is no indication that Congress,

in enacting [the Act], intended to require a district judge to review a magistrate’s

report to which no objections are filed.”). Although no review is required in the

absence of objections, the Magistrates Act “does not preclude further review by the

district judge[] sua sponte . . . under a de novo or any other standard.” Id. at 154. The

Advisory Committee Notes to Fed. R. Civ. P. 72(b) recommend that “[w]hen no timely

objection is filed,” the court should review the recommendation for “clear error on the

face of the record.”

       In this case, Defendant City of Eugene has filed Objections, ECF No. 60, and

Leith-Bowden has filed a Response to the City’s Objections, ECF No. 61. The Court

has reviewed the record and the disputed portions of the F&R and finds no error. The

Court concurs with Judge Kasubhai’s conclusions with respect to both the hours




Page 2 – ORDER
        Case 6:20-cv-01265-MK     Document 62     Filed 09/01/21   Page 3 of 3




claimed by Plaintiff’s attorneys and the rate claimed by Plaintiff’s counsel, Marianne

Dugan. The F&R, ECF No. 58, is therefore ADOPTED. Plaintiff Leith-Bowden’s

Motion for Attorney Fees, ECF No. 31, is GRANTED in part and DENIED in part as

set forth by Judge Kasubhai in the F&R. Plaintiff is awarded attorney fees in the

amount of $58,741.05 and costs in the amount of $400.

                                       1st day of September 2021.
       It is so ORDERED and DATED this ___



                                        /s/Ann Aiken
                                       ANN AIKEN
                                       United States District Judge




Page 3 – ORDER
